Title: From George Washington to Jonathan Trumbull, Jr., 4 April 1784
From: Washington, George
To: Trumbull, Jonathan Jr.



My dear Sir,
Mount Vernon 4th April 1784

The choice of your delegates to the General Meeting of the Cincinnati gave me pleasure, & I wish very sincerely that you would all attend;—Let me impress this upon you, with a request that you would impress it upon your Brothers of the delegation.
This meeting, taking into consideration the prejudices and jealousies which have arisen, should not only be respectable in numbers, but respectable in abilities—Our measures should be deliberate & wise—If we cannot convince the people that their fears are ill-founded we should (at least in a degree) yield to them and not suffer that which was intended for the best of purposes to produce a bad one which will be the consequence of divisions proceeding from an opposition to the currt opinion, if the fact is so in the Eastern States, as some have reported. Independant of this there are other matters which call for attention at the ensuing meeting.
You will oblige me by having the enclosed advertisement inserted twice, (& as soon as convenient) in a Gazette of your State—The one which is most diffused among that class of people whose views it is most likely to meet will answer my purposes best. Know the cost & I will pay it when we meet—Present my best regards to your good Father, whether in, or out of Office. Mrs Washington joins in best wishes for you & Mrs Trumbull  with Dr Sir Yr Most Obedt & Affecte Hble Servt

Go: Washington

